United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1054
Issued: September 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 21, 2017 appellant filed a timely appeal from a February 10, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a bilateral foot
condition causally related to factors of his federal employment.
FACTUAL HISTORY
On November 15, 2016 appellant, then a 54-year-old labor custodian, filed an
occupational disease claim (Form CA-2) alleging that he developed bilateral plantar fasciitis,
peripheral neuropathy, and bilateral ankle pain as a result of standing for prolonged periods of
1

5 U.S.C. § 8101 et seq.

time in the performance of duty. He related that he first became aware of his condition and that
it was causally related to his federal employment on September 3, 2014. Appellant did not stop
work. The employing establishment noted that he was allowed to sit 15 minutes per hour.
By letter dated November 18, 2016, OWCP advised appellant that no evidence had been
submitted to establish his claim. It requested that he respond to the attached questionnaire in
order to substantiate the factual elements of his claim and that he provide additional medical
evidence to establish a diagnosed condition causally related to his federal employment.
Appellant was afforded 30 days to submit additional evidence.
On November 28, 2016 appellant explained that he had been employed for over 20 years
in a position that required him to perform prolonged standing and walking on concrete floors.
He related that his tour was from 7:30 a.m. to 4:00 p.m. Appellant indicated that he was
submitting medical evidence in support of his claim. He provided a position description for a
building maintenance custodian.
Appellant provided various reports from Dr. Jimmy L. Gregory, a podiatrist. In an
April 1, 2015 report, Dr. Gregory related that appellant complained of severe pain in the heel and
arch on both feet, present for quite some time. Appellant claimed that the condition started while
he was in active duty military from 1983 to 2001 when he was on his feet for most of the day.
He currently worked at the employing establishment and stood up for most of the day.
Dr. Gregory noted that appellant complained of pain at work and also described a fall down the
stairs in 1985, which resulted in two broken ankles. Upon physical examination of appellant’s
feet, he reported severe pain with palpation of the plantar fascia from the central portion to the
attachment to the heel. Neurological examination showed diminished vibratory perception.
Dr. Gregory diagnosed bilateral plantar fasciitis, peripheral neuropathy, and bilateral ankle pain.
In April 9 and May 6, 2015 progress notes, Dr. Gregory reported examination findings of
severe pain with palpation of the plantar medial aspect of both heels at the attachment of the
plantar fascia to the calcaneal tubercle. He diagnosed bilateral plantar fasciitis. In an April 9,
2015 prescription note, Dr. Gregory prescribed bilateral foot and ankle orthotics.
Dr. Gregory related in a January 28, 2016 progress note that appellant complained of
severe pain in both heels and some burning pain in his feet. He also indicated that the ankle and
foot orthotics aggravated his feet. Upon physical examination, Dr. Gregory reported palpable
pedal pulse and mildly diminished vibratory perception. He also noted severe pain with
palpation of the plantar medial heel and in the area of the calcaneal nerve. Dr. Gregory
diagnosed bilateral recalcitrant plantar fasciitis, bilateral medial calcaneal neuritis, and possible
neuropathy.
Appellant underwent a right foot x-ray scan by Dr. Johnny Alexander, a Board-certified
radiologist, who indicated in a February 19, 2016 report that appellant had a small plantar
calcaneal spur.
In April 20 and 24, 2016 progress notes, Dr. Gregory noted that appellant complained of
continued heel pain. Upon physical examination, he reported pain with palpation of the bilateral
plantar fascial attachment to the calcaneus. Dr. Gregory indicated that radiographs revealed a

2

large calcaneal spur. He diagnosed recalcitrant bilateral plantar fasciitis with calcaneal spur.
Dr. Gregory recommended that appellant continue physical therapy and a bilateral night splint.
Dr. Gregory diagnosed plantar fascial fibromatosis in a May 2, 2016 prescription note
and recommended medical equipment for appellant’s pain.
In a July 7, 2016 note, Dr. Gregory related appellant’s complaints of severe pain of both
heels. He reported palpable pedal pulses and severe pain with palpation of the plantar medial
heel in the area of the distribution of the medial calcaneal nerve. Dr. Gregory diagnosed bilateral
plantar fasciitis and bilateral calcaneal neuritis.
Dr. Gregory indicated in an October 24, 2016 note that appellant received some relief
with injection, but still complained of foot pain, greater on the right than the left. Upon physical
examination, he reported severe pain with palpation of the right heel and moderate pain of the
left heel. Dr. Gregory diagnosed bilateral plantar fasciitis. He recommended that appellant
continue with pain medication, work restrictions, and orthopedic shoes.
OWCP denied appellant’s claim in a decision dated February 10, 2017. It accepted his
employment duties as a labor custodian and that he sustained a bilateral foot condition, but
denied his claim as the medical evidence submitted failed to establish that his condition was
causally related to factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
Appellant alleges that he developed a bilateral foot condition as a result of standing and
walking for prolonged periods of time in the performance of his duties as a labor custodian.
OWCP accepted the repetitive duties of a labor custodian and that he was diagnosed with
bilateral plantar fasciitis, peripheral neuropathy, and bilateral ankle pain, but denied his claim
because the medical evidence failed to establish that his bilateral foot condition was causally
related to his employment duties.
The Board finds that appellant has not met his burden of proof to establish his
occupational disease claim.
Appellant submitted a series of reports from Dr. Gregory dated April 1, 2015 to
October 24, 2016. In the initial examination report, Dr. Gregory related appellant’s complaints
of severe pain in the heel and arch of both feet. Appellant indicated that the condition started
while he was in active duty military from 1983 to 2001 and persisted to this day. Dr. Gregory
noted that appellant currently worked for the employing establishment and stood up for most of
the day. He also described that appellant fell down the stairs in 1985 and broke both his ankles.
Dr. Gregory reported physical examination findings of severe pain with palpation of the plantar
fascia, palpable pedal pulse, and mildly diminished vibratory perception. In an April 24, 2016
progress note, he indicated that radiographs showed a large calcaneal spur. Dr. Gregory
diagnosed bilateral plantar fasciitis with calcaneal spur of the right foot. He recommended pain
medication, orthotic shoes, and modified duty. Although Dr. Gregory accurately described that
appellant’s employment duties required standing for most of the day, he did not provide any
opinion that the cause of appellant’s bilateral foot condition was his employment. The Board has
held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.7 Causal relationship is
a medical question that must be established by probative medical opinion from a physician.8 A
probative medical opinion from a physician is particularly warranted in this case since appellant
has related that his bilateral foot condition initially started when he was in active duty military
and that he previously broke both his ankles. Dr. Gregory failed to provide any medical
explanation, based on medical rationale, as to how appellant’s employment duties would have
aggravated or contributed to his current bilateral foot condition.9
The only other medical evidence of record was the February 19, 2016 x-ray report from
Dr. Alexander. This report noted a small plantar calcaneal spur, but offered no opinion regarding
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
8

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

9

See S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-0975 (issued February 6, 2009).

4

the cause of this condition. The Board has held that reports of diagnostic tests, are of limited
probative value as they fail to provide an opinion on the causal relationship between appellant’s
employment duties and the diagnosed conditions. For this reason, this evidence is not sufficient
to meet his burden of proof.10
On appeal appellant alleges that he has bilateral plantar fasciitis and pes planus as a result
of prolonged standing and walking on concrete floor for over 20 years as part of his duties as a
labor custodian. He noted that he researched articles, which showed that prolonged standing can
cause pes planus and plantar fasciitis. However, materials from periodicals, journals and
magazines are of no probative value to support a claim for compensation. Medical evidence
must be in the form of rationalized opinion by a qualified physician based on a complete and
accurate medical and factual history.11
Neither the mere fact that a disease or condition manifests itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.12 Such a
relationship must be shown by rationalized medical evidence of a causal relation based upon a
specific and accurate history of employment conditions which are alleged to have caused or
exacerbated a disabling condition.13 Because appellant has not submitted such rationalized
medical evidence in this case, the Board finds that he has not met his burden of proof to establish
his occupational disease claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.606 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a bilateral foot
condition causally related to factors of his federal employment.

10

See A.B., Docket No. 17-0301 (issued May 19, 2017).

11

See John D. Baskette, 30 ECAB 761 (1979).

12

E.J., Docket No. 09-1481 (issued February 19, 2010).

13

Patricia J. Bolleter, 40 ECAB 373 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

